Motion for leave to appeal to the Court of Appeals from order modifying order of the Supreme Court, New York County, entered on or about August 27, 1946, by granting motion for judgment on the pleadings in favor of defendant Theodore K. Quinn on the fifth cause of action, or for reargument, denied, with $10 costs. Motion ■ for leave to appeal to the Court of Appeals from order affirming so múeh of / order of the Supreme Court, New York County, as granted examination of defendants Theodore K. Quinn and T. K. Quinn Company, Inc., before trial, *916or for reargument, and for other and further relief, granted only insofar as to resettle the order of this court entered January 6, 1947, directing examination of said defendants before trial by deleting items 27, 28 and 29 and by eliminating the provision for costs and disbursements. Settle order on notice. Present — Martin, P. J., Dore, Callahan and Peck, JJ. [See ante, p. 867.]